DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed April 19th 2022, claims 1-18 are pending for examination with a March 12th 2019 priority date under 35 USC §371.
	By way of the present Amendment, claims 3-4 are amended and claims 16-18 are added. Claim rejections set forth in the prior Office action under 35 USC §112 (b) & (d) are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	In claim 3, the newly amended “a visual indication” is unclear. It is unclear what exactly this visual indication is? Particularly, when the indication is NOT moving interface from one display to another as claimed in its parent claim 1. Said “a visual indication” is construed and cited as interface icons in the present Office action until further clarification provided.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-7, 11, 15-16, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Ardila et al. (US 2016/0147796), hereinafter Ardila, and in view of Kee (US 2012/0322367), hereinafter Kee.

Claim 1
“determine a portion of an interface moved from a first display to a second display” Ardila [0045] discloses “in a first potion of an interface a representation of a data set on a workspace … in a second portion of the interface a representation of one or more schema mismatches between the data set and the job. … drags the first schema element from its original position, and drops the first schema element in a target position occupied by a second schema element. The method further comprises automatically moving the second schema element to the original position of the first schema element”;

“compare the portion of the interface moved from the first display to the second display to a threshold” Kee [0048] discloses “the user interface output by video output unit 230 only changes if movement detection module 260 detects an amount of movement that meets or exceeds a threshold. … The threshold may also be based on the particular size of the display that is moved and the size of the other displays. For example, if the display is a 15’’ monitor, any movement under 15’’ may not meet the threshold”;

“move the interface automatically from the first display to the second display responsive to a determination that the portion of the interface moved to the second display exceeds the threshold” Ardila [0045] discloses “drags the first schema element from its original position, and drops the first schema element in a target position occupied by a second schema element. The method further comprises automatically moving the second schema element to the original position of the first schema element.”

Ardila and Kee disclose analogous art. However, Ardila does not disclose “compare portion of the interface moved… to a threshold” based on size but based on the strength of schema elements. The comparison based on size is disclosed in Kee. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kee into Ardila to enhance its portional interface moving determination functions.

Claim 2
“responsive to moving the interface automatically from the first display to the second display, resize the interface to fill the second display” Ardila [0036] discloses “switch context or focus from one window to another to view”. The windows inherently disclose the claimed “resize” to full screen of a second display.

Claim 3
“wherein the instructions further cause the processing resource to provide a visual indication other than moving the interface that the portion of the interface moved to the second display exceeds the threshold” Ardila Figure 4 depicts a plurality of “visual indications”.

Claim 4
“wherein the instructions further cause the processing resource to indicate audibly that the portion of the interface moved to the second display exceeds the threshold” Ardila [0026] discloses “various sounds can also be employed to aid a user in authoring a pipeline including identification and resolution of schema mismatches”.
Sounds employed for schema mismatches of Ardila inherently discloses utilizing sounds for determination or manipulation of interface operations.

Claim 5
“wherein the instructions further cause the processing resource to: determine a second portion of the interface moved from the second display to the first display” Ardila [0045] discloses “drags the first schema element from its original position, and drops the first schema element in a target position occupied by a second schema element. The method further comprises automatically moving the second schema element to the original position of the first schema element”;

“compare the second portion of the interface moved from the second display to the first display to the threshold” Kee [0048] discloses “the user interface output by video output unit 230 only changes if movement detection module 260 detects an amount of movement that meets or exceeds a threshold. … The threshold may also be based on the particular size of the display that is moved and the size of the other displays. For example, if the display is a 15’’ monitor, any movement under 15’’ may not meet the threshold”;
“move the interface automatically from the second display to the first display responsive to a determination that the second portion of the interface moved to the first display exceeds the threshold” Ardila [0045] discloses “automatically moving the second schema element to the original position of the first schema element.”. 

Claim 6
“wherein the instructions further cause the processing resource to, responsive to moving the interface automatically from the second display to the first display, resize the interface to a known size” Ardila [0036] discloses “switch context or focus from one window to another to view”. The windows inherently disclose the claimed “resize” to full screen of a second display.

Claim 7
“wherein the threshold is adjustable” Kee [0048] discloses “[t]he threshold may also be based on the particular size of the display that is moved and the size of the other display”.

Claim 11
Claim 11 is rejected for the similar rationale given for claim 1.

Claim 15
“wherein the first display has a first size, and wherein the second display has a second size, the first size differing from the second size” Kee [0019] discloses “FIG. 1A, display 101 and display 103 may be of different sizes”.

Claim 16
“wherein each of the first display and the second display are separate physical display devices” Kee Figure 1A depicts two separate physical display devices, a first display screen and a second display screen.
Claim 18
“wherein the first display and the second display are separate, non-contiguous display screens” Kee Figure 1A depicts a first display screen and a second display screen.

Claims 8-10 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Lee et al. (US 2019/0286318), hereinafter Lee, and further in view of Kee (US 2012/0322367), hereinafter Kee.

Claim 8
“when executed by a processing resource of a computing device, cause the processing resource to: present an interface on a first display; and move the interface automatically from the first display to a second display responsive to receiving a signal from a switcher button” Lee abstract discloses “the first partial image displayed on the main screen is maintained when the viewpoint is moved to the third partial image” and Lee [0133] discloses “the controller 170 may display a viewpoint move button 610 for moving the viewpoint of the partial image displayed on the main screen”, and
Kee [0017] discloses “[m]ultiple displays connected to a single computing device may allow a user to view a user interface as a contiguous mesh, where the user can move visual objects, such as windows, across display boundaries.

Lee and Kee disclose analogous art. However, Lee does not disclose the “move button” as recited above. It is disclosed in Kee. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kee into Lee to enhance its portional interface moving determination functions.

Claim 9
“wherein the first display is disposed in a first housing and the switcher button and the second display are disposed in a second housing” Kee Figure 1A-1B and [0017] discloses “[m]ultiple displays connected to a single computing device may allow a user to view a user interface as a contiguous mesh, where the user can move visual objects, such as windows, across display boundaries.”

Claim 10
“cause the processing resource to move the interface automatically from the second display to the first display
responsive to receiving a second signal from the switcher button” Lee abstract discloses “the first partial image displayed on the main screen is maintained when the viewpoint is moved to the third partial image” and Lee [0133] discloses “the controller 170 may display a viewpoint move button 610 for moving the viewpoint of the partial image displayed on the main screen”.

Claim 17
“wherein the first display is a first display screen and the second display is a second display screen” Kee Figure 1A depicts a first display screen and a second display screen, and Kee [0017] discloses “[m]ultiple displays connected to a single computing device may allow a user to view a user interface as a contiguous mesh, where the user can move visual objects, such as windows, across display boundaries.

Claims 12-14 are rejected under 35 U.S.C. §103 as being unpatentable over Ardila et al. (US 2016/0147796), hereinafter Ardila, and further in view of Kee (US 2012/0322.367), hereinafter Kee, and Kale et al. (US 2009/0319100), hereinafter Kale.

Claim 12
“an indicator light, the processing resource further to: illuminate the indicator light responsive to a determination that the portion of the second interface moved to the second display exceeds the threshold” Kale [0002] discloses “output devices (e.g., display devices, warning lights, and indicators)”. The lights serve as an output device indicating output results.

Ardila, Kee, and Kale disclose analogous art. However, Ardila does not disclose “indicator light” as recited above. It is disclosed in Kale. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kale into Ardila to enhance its portional interface moving determination functions.

Claims 13-14
Claims 13 and 14 are each rejected for the rationale given for claim 2.

Response to Arguments
Applicant's arguments filed April 19th 2022 have been fully considered but they are not persuasive.
Claim 1
	Applicant argues that the Ardila reference does not teach the claim 1 features, most of all, Ardila is irrelevant to the present invention. Applicant argues about the features as if “a first display screen” and “a second display screen” were recited in claim 1.
	A display screen can have a plurality of interface displays, such as one application one display, and a cascading of display interfaces is common in a small display screen, such as a smart phone screen. Applicant argues about claim rejections with the present invention in mind. However, the claim limitations are interpreted with broadest reasonable meaning without bring any of the preferred embodiments offered in the Specification of the present application. Most of all, the relationship of the first display and the second display is silent in the claim recitations.
	Claim 8
	Applicant subsequently argues that “the cited art is irrelevant to the claim elements. … nothing in either Lee or Kee provides any suggestion, much less teaching, of a signal from a switcher button causing an interface to move from a first display to a second display.” However, applicant fails to provide any discussion of the comparison of the claim elements and the cited prior art elements but continues to argue that “one of ordinary skill in the art would have no reason to contemplate such a modification of Lee and Kee to provide this functionality, and the Office Action does not provide any rationale as to why one of ordinary skill in the art would view Lee’s button that changes the viewpoint of an object within an interface to instead move the interface itself between displays.” Said argument is not persuasive because there is no evidence preventing the combining of Lee and Kee.
	
While those are distinctions between the prior art and the invention, they do not lead to the conclusion that the prior art teaches away from the invention. Neither of the references would lead an inventor down an errant path or discourage using the combination of [ Lee] and [Kee ] to obtain [the present invention].
Particularly, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)

	Claim rejections under 35 USC §103 remain intact. Nevertheless, prior art citations for claim rejections are amended in the present Office action. Newly cited prior art reference, Reeves et al., is also enclosed herein for further review.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; Rightfax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175